The opinion of the court was delivered by
Beasley, C. J.
This case, in the main, has been correctly decided by the master, but we think that he has erred in charging appellant with interest on the sum of $2,000. According to our construction •of the will, $2,500 only should be deducted from the appellant’s ■share.
The decree must be reversed so as to make this modification.
Inasmuch as the appellant’s debt to the estate is so large, it is not perceived how he is to be benefited by this alteration of the *605decree, and as he has failed in the substantial parts of the controversy raised by him, costs in this court are not allowed to him. Let the decree be reversed to the extent stated.

Decree unanimously- reversed.